Citation Nr: 0827930	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of lumbosacral strain, prior to April 12, 2007.

2.  Entitlement to an initial staged rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
(low back disability), from April 12, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy of the right lower extremity 
associated with service-connected low back disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy of the left lower extremity 
associated with service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to December 
1997.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board on several 
occasions (in September 2003, July 2004, May 2006, and 
December 2006) and was remanded on each occasion for further 
development.  After the last Board remand in December 2006, 
an August 2007 rating decision (notice dated in December 
2007) granted an increase for the veteran's service-connected 
low back disability to 20 percent, but no more, effective 
April 12, 2007.  Based on medical evidence obtained at an 
April 2007 VA examination, the veteran's service-connected 
lumbosacral strain was recharacterized to include 
degenerative disc disease.  Further, the August 2007 rating 
decision granted service connection for lumbar radiculopathy 
of the bilateral lower extremities.  The lumbar radiculopathy 
was evaluated as 10 percent disabling for each lower 
extremity, effective March 20, 2007 (date of VA neurologic 
examination).  

In June 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

The record reflects that the Board received new evidence from 
the veteran (a letter dated in January 2008) that was 
associated with the claims folder after the issuance of the 
August 2007 supplemental statement of the case.  As such, the 
RO has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A review of 
the veteran's statement indicates that the veteran is 
requesting the effective date of the 20 percent evaluation 
for his service-connected low back disability to go back to 
December 16, 1997.  In essence, the veteran is claiming an 
increased rating for the period from December 16, 1997 to 
April 11, 2007.  In reviewing the evidence to determine 
whether an initial compensable rating is warranted prior to 
April 12, 2007, the Board will address the veteran's 
effective date request.  As such, the Board finds that a 
waiver of RO consideration of the January 2008 statement is 
not necessary as it is merely redundant of the claim on 
appeal and will proceed with appellate consideration of the 
veteran's appeal.   

The January 2008 statement from the veteran also indicated 
that he believed his lumbar radiculopathy should be "rated 
bi-lateral under 38 C.F.R. 4.26."  The Board notes that the 
August 2007 rating decision notes under the heading titled 
"combined evaluation for compensation" that the veteran's 
combined 70 percent evaluation includes a bilateral factor of 
1.9 percent for Diagnostic Code 8520. 


FINDINGS OF FACT

1.  Prior to March 19, 2005, the veteran's residuals of 
lumbosacral strain were manifested by complaints of pain with 
exacerbations; objectively, the evidence shows less than mild 
limitation of motion with flexion to no less than 85 degrees, 
with functional range of motion in the lumbar spine, and with 
normal neurologic findings.

2.  From March 19, 2005 to April 11, 2007, the veteran's 
residuals of lumbosacral strain were manifested by complaints 
of pain; objectively, the evidence shows mild limitation of 
motion with combined range of motion of the thoracolumbar 
spine of 190 degrees (with forward flexion to no less than 90 
degrees), absent muscle spasm, and with normal neurologic 
findings.


3.  From April 12, 2007, the veteran's low back disability 
was manifested by complaints of pain; objectively, the 
veteran had moderate limitation of motion with flexion to no 
less than 45 degrees, with some loss of motion due to pain 
and fatigue, but no favorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes.

4.  Through out the rating period on appeal, the veteran's 
lumbar radiculopathy of the right lower extremity is 
manifested by numbness and tingling, and is productive of no 
more than mild, incomplete paralysis.

5.  Throughout the rating period on appeal, the veteran's 
lumbar radiculopathy of the left lower extremity is 
manifested by numbness and tingling, and is productive of no 
more than mild, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  Prior to March 19, 2005, the criteria for an initial 
compensable evaluation for residuals of lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

2.  From March 19, 2005 to April 11, 2007, the criteria for 
an initial staged evaluation of 10 percent, but no more, for 
residuals of lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
from September 26, 2003).

3.  From April 12, 2007, the criteria for an initial staged 
evaluation in excess of 20 percent for residuals of 
lumbosacral strain with degenerative disc disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 and 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5243 (effective from September 26, 2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for lumbar radiculopathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for lumbar radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the veteran is appealing the initial rating 
assignment as to his low back disability.  In this regard, 
because the June 1998 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the June 1998 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493; aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC) and supplemental SOC, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating diseases and injuries of the spine and neurologic 
disabilities at issue (38 C.F.R. § 4.71a, DC 5292; 38 C.F.R. 
§ 4.71a, DC 5295; 38 C.F.R. § 4.71a, DC 5237; 38 C.F.R. 
§ 4.124a, DC 8520), and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial staged evaluations that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disabilities at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The veteran's service-connected low back disability is rated 
as noncompensable prior to April 12, 2007 and as 20 percent 
disabling from April 12, 2007.  He contends that the severity 
of his low back disability warrants higher evaluations. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The record reflects that an August 2007 rating 
decision granted service connection for degenerative disc 
disease as part and parcel of the service-connected 
lumbosacral strain.  The August 2007 rating decision also 
increased the disability rating for the service-connected low 
back disability to 20 percent, effective April 12, 2007 (date 
of VA examination).  As such, the Board has considered rating 
the veteran's service-connected low back disability under the 
criteria for intervertebral disc syndrome (IVDS), but the 
Board finds that such is not for consideration prior to April 
2007 as the competent clinical evidence of record does not 
establish the presence of degenerative disc disease (see VA 
X-rays in April 1999 and November 2000, and VA MRIs in 
December 2005 and February 2005).  Hence, the provisions of 
Diagnostic Code 5293 are not for consideration in this 
appeal, but Diagnostic Code 5243 for IVDS rated via the 
general rating formula for diseases and injuries of the spine 
(effective September 26, 2003) is for application.  The 
August 2007 supplemental statement of the case included the 
general rating formula for the spine, effective September 26, 
2003, the Formula for Rating IVDS Based on Incapacitating 
Episodes, and the corresponding notes.  The Board will now 
analyze the veteran's claims with respect to the pertinent 
laws for all of the above periods.

A.  Prior to September 26, 2003

As noted above, the disability at issue has been assigned a 
noncompensable initial rating under Diagnostic Code 5295, 
effective December 16, 1997.  Under Diagnostic Code 5295, in 
effect prior to September 26, 2003, lumbosacral strain with 
slight subjective symptoms warrants a noncompensable rating.  
A 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is for 
assignment for lumbosacral strain when there is muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in the standing position.  A 40 percent rating 
is warranted where the evidence shows the lumbosacral strain 
to be severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, a 10 percent evaluation is 
warranted for slight limitation of lumbar spine motion.  A 20 
percent evaluation is warranted for moderate limitation of 
lumbar spine motion.  A 40 percent evaluation is assigned for 
severe limitation of lumbar spine motion.  Moreover, in 
assessing musculoskeletal disabilities, additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  

A report of VA general examination conducted in February 1998 
indicates that the veteran complained of a painful lower 
back, to include exacerbations.  Physical examination of the 
lumbosacral spine revealed a normal gait and posture.  Upon 
musculoskeletal examination, it was noted that the veteran 
had functional range of motion in the lumbar spine and also 
in the upper and lower extremities.  Strength testing was 
5/5.  Coordination was normal and muscle stretch reflexes 
were graded at 2 out 4 and symmetrically equal.  The 
pertinent assessment was chronic low back pain.  The 
examination report is silent regarding complaints or findings 
for loss of bowel or bladder control.  

Upon VA joints examination in April 1999, the veteran denied 
any radicular symptoms of numbness or tingling.  He denied 
any bowel or bladder complains.  He also denied any nocturnal 
symptoms.  It was noted that the veteran could ambulate one 
mile.  He walked with a normal heel to toe gait.  There was 
no significant asymmetric atrophy of the lower extremities.  
The veteran had forward flexion to 85 degrees, lateral 
bending was 60 degrees, bilaterally.  Rotation was 50 
degrees, bilaterally.  The veteran had tenderness about the 
right lower lumbosacral junction with forward flexion.  The 
veteran had negative straight leg raise bilaterally.  He had 
no clonus and a negative Babinski.  The impression was that 
the veteran was experiencing mechanical low back pain without 
any sacroiliac symptoms.  The VA examiner opined that the 
veteran did not have any significant arthritis, 
spondylolisthesis or nerve root impingement in his back.  
April 1999 VA X-rays of the lumbosacral spine revealed 
degenerative changes (sclerotic) in the facet joints at L5-S1 
with preserved joint spaces.  The X-rays reflected no 
evidence of fractures or dislocations.

April 2000 X-rays of the lumbosacral spine revealed 
exaggerated lordosis at the L5-S1 region.  A possible 
undisplaced pars interarticularis defect, left L5-S1 was also 
noted.  It was noted that vertebral bodies were intact and 
disk space was preserved.  A May 2000 VA physical therapy 
evaluation noted complaints of back pain.  It was noted that 
the veteran worked in a factory full-time.  The veteran was 
instructed on the use and application of a TENS 
(Transcutaneous Electrical Nerve Stimulation) unit for low 
back pain.  It was noted that the veteran performed all 
exercises correctly in order to maintain range of motion and 
strength in his low back.  November 2000 X-rays of the 
lumbosacral spine revealed moderate degenerative changes with 
sclerotic response in the articular facets of L5-S1, but no 
other specific findings except for minimal osteophyte 
formation at L4.  There was no unusual motion of the lumbar 
vertebrae on flexion and extension views.  A December 2000 
MRI of the lumbar spine revealed degenerative changes of the 
lower lumbar spine, noting that L3-4 was dehydrated and 
mildly decreased in height.  Otherwise, the visualized 
intervertebral discs were normal in height and signal 
intensity.  The record does not contain any more pertinent 
competent clinical evidence related to the veteran's service-
connected low back disability prior to September 26, 2003.

Based on the foregoing evidence, and considering the 
veteran's complaints of pain as set forth under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07, the Board concludes that the overall evidence 
portrays a disability picture commensurate of lumbosacral 
strain with slight subjective symptoms only.  Indeed, a 
compensable rating is not warranted under Diagnostic Code 
5295 as the competent evidence from the 1998 and 1999 VA 
examinations did not reveal characteristic pain on motion.  
Although the relevant competent evidence of record revealed a 
slight loss of lateral spine motion, there was no objective 
evidence of pain with such motion.  

Additionally, a compensable rating is not warranted under 
Diagnostic Code 5292 as the Board finds the competent 
evidence does not demonstrate slight limitation of the 
veteran's lumbar spine motion.  Indeed, it was noted at the 
February 1998 VA examination that the veteran had functional 
range of motion in the lumbar spine and objective range of 
motion testing at the 1999 VA examination revealed that the 
veteran's forward flexion was 85 degrees.  

The Board acknowledges the veteran's complaints of pain as 
detailed above, but it finds that such have been contemplated 
by his current noncompensable rating.  In this regard, the 
1998 VA examination report indicates that strength testing 
was 5/5 and coordination was normal.  Further, the 1999 VA 
examination revealed a 5 degree loss of forward flexion 
without pain on motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(noting the normal range of motion for the cervical and 
thoracolumbar spine).  Therefore, even with consideration of 
the DeLuca principles, an initial compensable rating is not 
warranted.

Finally, as the medical evidence does not establish 
ankylosis, Diagnostic Codes 5286 and 5289 are not for 
application.  In this regard, the Board notes that the above 
VA examination reports indicated that the veteran had flexion 
(movement) of the spine.  Therefore, an initial compensable 
rating for residuals of lumbosacral strain is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  From September 26, 2003

As noted in the Introduction, the August 2007 rating decision 
increased the evaluation of the veteran's low back disability 
to 20 percent, effective April 12, 2007.  Therefore, the 
Board will review the record to see if the veteran is 
entitled to a compensable evaluation prior to being increased 
to a 20 percent evaluation, effective April 12, 2007.  After 
April 12, 2007, the Board will determine if an initial rating 
in excess of 20 percent is warranted.

The Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria, but should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  Thus, the Board will also discuss below, as 
appropriate, whether the veteran is entitled to higher 
initial staged ratings under the "old" criteria for rating 
the spine.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243).  
Under these relevant provisions, lumbosacral strain or IVDS 
of the spine warrants a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where the 
evidence shows forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain and Diagnostic 
Code 5243 for IVDS.

In addition to evaluating IVDS (Diagnostic Code 5243) under 
the general rating formula for diseases and injuries of the 
spine outlined above, it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
indicates that a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Note 
(1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  



Prior to April 12, 2007

The impression of a February 2005 MRI of the lumbar spine was 
stable degenerative changes in the mid-lumbar spine at L3-L4 
with impingement of the exiting left L3 nerve root.

The report of a March 19, 2005 VA examination indicates that 
the veteran's claims file was available for review.  The 
veteran complained of approximately one incapacitating 
episode every two weeks where he as to like flat on the floor 
to get his back pain to subside.  The VA examiner noted that 
these episodes were only pain and without neurogenic 
symptoms.  It was noted that the veteran was taking some 
anti-inflammatories, was in physical therapy, and has a TENS 
unit.  Upon physical examination, the veteran had generalized 
weakness or lack of effort (VA examiner was unable to 
discern) on examination of bilateral lower extremities.  
Straight leg raise was negative, bilaterally.  The veteran 
had 90 degrees of flexion, 20 degrees of extension, 20 
degrees of lateral bending, bilaterally and 20 degrees of 
rotation, bilaterally.  It was noted that a recent VA MRI 
showed some mild foraminal narrowing at L3.  The March 2005 
VA examiner's impression was mechanical low back pain.  The 
examiner opined that the L3 narrowing does not contribute to 
the veteran's back pain in any manner.

A May 2006 VA pain clinic record notes that the veteran had 
bilateral sacroiliac SI joint injections the previous month.  
It was noted that the left side was doing okay, but the right 
side was worse.  The veteran rated the pain at 4/10, but he 
indicated that he will get a debilitating pain that forces 
him to lie on a hard flat surface and pull his knees up, 
which will bring him relief in about 45 minutes.  Physical 
examination revealed no changes since the last visit.  It was 
recommended that the veteran continue a therapeutic maneuver 
and heat therapy.

In reviewing the above evidence in light of the General 
Rating Formula for Diseases and Injuries of the Spine, 
effective September 26, 2003, the Board finds that a 
compensable evaluation is not warranted prior to March 19, 
2005.  In this regard, the Board points out that the record 
is essentially devoid of medical evidence regarding the 
veteran's service-connected low back disability from 
September 26, 2003 until the VA examination conducted March 
19, 2005.  Therefore, as previously discussed, a compensable 
rating is not warranted prior to March 19, 2005.  Likewise, 
an initial compensable evaluation is not warranted under the 
criteria for rating the spine as in effect prior to September 
26, 2003.  As the Board finds that from the date of VA 
examination on March 19, 2005, the veteran's disability 
picture is more nearly approximated by a 10 percent 
evaluation, the discussion that follows will mainly focus on 
whether the veteran is entitled to higher initial ratings for 
his service-connected low back disability.  

As of March 19, 2005, the Board finds a 10 percent staged 
rating is warranted for the veteran's residuals of 
lumbosacral strain.  In finding that the veteran's disability 
picture is now more nearly approximated by a 10 percent 
evaluation, the Board notes that the combined range of motion 
of the thoracolumbar spine was greater than 120 degrees but 
not greater than 235 degrees.  See March 2005 VA examination 
report (indicating a combined range of motion of the 
thoracolumbar spine of 190 degrees).  Given this objective, 
competent medical evidence, the Board finds that the criteria 
for a 10 percent evaluation have been met.  However, the 
competent clinical evidence does not justify a staged rating 
in excess of 10 percent from March 19, 2005 to April 12, 
2007.  Indeed, the veteran's forward flexion to 90 degrees 
well exceeds the 30 degrees indicated in the criteria for the 
next-higher rating.  Additionally, a 20 percent evaluation is 
not warranted because the combined range of motion of the 
thoracolumbar spine exceeded 120 degrees.  Further, the 
record during this time period does not reveal muscle spam or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  There is also no showing of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial staged rating in excess of 10 
percent is not warranted.  In this regard, the Board 
acknowledges that the veteran was taking anti-inflammatories 
for his low back pain, has been in physical therapy and has a 
TENS unit.  However, it was noted that the veteran had 4 to 
4+ strength of the bilateral lower extremities.  Further, the 
March 2005 VA examination report noted no evidence of 
incoordination, weakness, or fatigability.  A May 2006 VA 
pain clinic record indicates that the veteran presented with 
complaints of pain after having bilateral SI joint injections 
the previous month.  It was noted that the veteran seemed to 
be doing okay now, but his right side was worse.  Although 
the veteran rated his pain at 4/10, it was noted he was doing 
exercises at home with some relief.  The veteran testified at 
a June 2006 videoconference hearing that he performs office 
work and has had no deficiencies in his work performance due 
to his service-connected low back disability.  (See 
Transcript at 10-11.)  The veteran also testified that he 
tried to handle the pain and goes on about his daily 
functions.  (Id. at 8.)

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (Diagnostic Codes 5292 and 5295) as in effect prior 
to September 26, 2003, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 20 percent rating.  With regard to range of 
motion, the March 2005 VA examination revealed lumbar flexion 
to 90 degrees and extension to 20 degrees.  The Board finds 
these range of motion findings to be consistent with no more 
than slight limitation of lumbar spine motion.  The Board has 
also considered 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
principles, but finds, for reason discussed above, that such 
do not afford the veteran a higher rating.  

Additionally, a higher staged rating is not warranted under 
Diagnostic Code 5295.  Indeed, the March 2005 VA examination 
report revealed no spasm upon physical examination.  
Furthermore, the veteran's left and right lateral flexion and 
rotation, as measured at the March 2005 VA examination, was 
20 degrees without complaint of pain.  See 38 C.F.R. § 4.71a, 
Plate V (noting the normal range of motion for the cervical 
and thoracolumbar spine).  For the period from March 19, 2005 
to April 11, 2007, as considered under the old rating 
criteria, the Board finds that the competent evidence reveals 
the veteran's chronic lumbar strain to be most nearly 
approximated by a 10 percent rating.  The Board has again 
considered 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
principles, and, for reason discussed above, finds the 10 
percent rating to be most consistent with the veteran's 
disability picture.  

Thus, based on the analysis of the criteria set forth above, 
the veteran is entitled to no more than a 10 percent staged 
evaluation for the orthopedic manifestations of his service-
connected low back disability, for the period from March 19, 
2005 through April 11, 2007.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  As the 
evidence prior to September 26, 2003 did not contain 
sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology neither does 
the clinical evidence of record from September 26, 2003 until 
such was demonstrated upon VA examination in 2007.  Indeed, 
the veteran denied any bowel or bladder symptoms upon VA 
examination in March 2005.  Further, the March 2005 VA 
examiner assessed the veteran with mechanical low back pain 
and opined that the nature of his back pain was muscular.  In 
finding that a separate noncompensable evaluation is not 
warranted for neurologic manifestations, the Board also notes 
that the March 2005 VA examination report reflects a negative 
straight leg raise, bilaterally.  

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine provides a 
basis for a 10 percent evaluation, but no more, effective 
March 19, 2005.  However, the objective competent evidence 
does not warrant a separate rating for neurological 
manifestations.  In reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

From April 12, 2007

Based on the findings from a VA examination, dated April 12, 
2007, the rating for the veteran's service-connected low back 
disability was increased ("staged") to 20 percent 
disabling, effective the date of examination.  Further, as 
the medical evidence of record has now associated 
degenerative disc disease with service-connected residuals of 
lumbosacral strain, IVDS rated under the general rating 
formula for the spine as well as the rating formula based on 
incapacitating episodes is now for consideration.  However, 
the Board notes that the "old" rating criteria for IVDS (DC 
5293) are not for consideration as such did not manifest 
until after the September 26, 2003 regulation change.

The Board will now consider the veteran's lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003.  The 
Board initially notes that the preponderance of the competent 
clinical evidence of record is against a staged evaluation in 
excess of 20 percent for the disability at issue from April 
12, 2007 based on incapacitating episodes of intervertebral 
disc syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the medical evidence from 
September 26, 2003 does not indicate that the veteran had any 
incapacitating episodes or hospital admissions related to his 
low back disability.  See Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(defining incapacitating episodes).  In this regard, the 
April 2007 VA examination report reflects that the veteran 
has had many flare-ups of his low back, but he has not had 
any incapacitating episodes during the past 12-month period 
as defined by Note (1).

The veteran's range of motion was addressed at the April 2007 
VA examination.  At that examination, the veteran had 
bilateral lateral bending to 20 degrees, and bilateral 
lateral torque to 20 degrees with pain in the upper and lower 
thoracic areas.  The veteran's forward flexion was to 45 
degrees.  The veteran's extension was zero degrees.  See 38 
C.F.R. § 4.71a, Plate V (indicating that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees, extension to 30 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral rotation to 30 degrees).  The VA 
examiner noted that the veteran was having more back pain 
that day than usual and his back was aggravated by his ride 
to the VA hospital.  The examiner also noted that the veteran 
only did two DeLuca repetitions incurring back pain, moderate 
stiffness and significant loss of motion.  The VA examiner 
further noted that the veteran lost approximately 20 degrees 
in both directions of flexion and extension.  The Board also 
noted that the veteran's claims file was reviewed in 
conjunction with this examination.

The range of motion findings detailed above do not meet the 
criteria for the next-higher 40 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  Indeed, the veteran had 
forward flexion of the thoracolumbar spine beyond 30 degrees.  
Further, there is no clinical evidence showing favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
Board has also considered if the principles outlined in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 could afford the 
veteran a higher evaluation from April 12, 2007.  In this 
regard, the Board acknowledges that veteran reported his pain 
was about 8/10 at the April 2007 VA examination.  The veteran 
also reported about 75 flare-ups of his back in the past 
year.  He noted that these flare-ups last for about two hours 
and are often triggered by being seated too long or suddenly 
bending or leaning.  See 38 C.F.R. § 4.1 (noting that the 
degrees of disability specified are considered adequate for 
considerable loss of working time from exacerbations).  
However, the April 2007 VA examination report did not reflect 
that the veteran used a brace, cane, crutches, walker, or 
other assistive device.  It was noted that the veteran had a 
normal gait and heel-walking.  The strength of his quadriceps 
and hamstrings were 5/5 and equal.  Although the veteran had 
20 degrees loss of flexion and extension, each, following two 
repetitive motions on VA examination in August 2007, it was 
noted that the veteran was having more back pain than usual 
that day, and that his back had been aggravated by his ride 
to the VA facility.  Based on the foregoing, the Board does 
not find that the veteran's disability picture, even with 
consideration of his low back pain and the principles of 
DeLuca, is more nearly approximated by the next-higher 40 
percent evaluation.  Further, there was no competent evidence 
of incoordination or weakness relative to his low back.  

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (DCs 5292 and 5295) as in effect prior to September 
26, 2003, the Board also finds that the "old" rating 
criteria do not afford the veteran an initial staged rating 
higher than 20 percent from April 12, 2007.  In this regard, 
the Board references the findings of the April 2007 VA 
examination discussed above.  The Board finds the range of 
motion findings from this VA examination to be consistent 
with no more than moderate limitation of lumbar spine motion 
as of April 12, 2007, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45 and the DeLuca principles as previously 
discussed.  Additionally, Diagnostic Code 5295 does not 
afford a higher rating.  Indeed, April 2007 VA examination 
report reveals no indication of spasm upon physical 
examination.  Furthermore, the clinical evidence, among other 
things, does not show listing of the whole spine or a 
positive Goldthwaite's sign.  The Board has again considered 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca principles, and, 
for reason discussed above, finds the 20 percent rating from 
April 12, 2007 to be most consistent with the veteran's 
disability picture.  The veteran described about 75 flare-ups 
at the April 2007 VA examination manifested by pain and often 
eased by applying heat.  However, the Board does not find 
these flare-ups to be severe as to warrant a 40 percent 
rating under Diagnostic Code 5295.  See April 2007 VA 
examination report (noting no incapacitating episodes or 
hospitalizations related to the veteran's service-connected 
low back disability).  

At this time, the Board again calls attention to Note (1) of 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations, 
including but not limited to bowel or bladder impairment, of 
the spine disability are to be separately evaluated.  The 
Board notes that the April 2007 VA examination report did not 
reflect any bladder or bowel complaints.

Further regarding neurologic manifestations, the August 2007 
rating decision granted service connection for lumbar 
radiculopathy of the left and right lower extremities with 
each lower extremity rated as 10 percent disabling and both 
effective March 20, 2007.  The Board finds the service-
connected lumbar radiculopathy of the bilateral lower 
extremities to be part and parcel of the service-connected 
low back disability.  See August 2007 rating decision (noting 
that the decision regarding service connection for neurologic 
manifestations was ancillary to the issue on appeal and was 
regarded as inextricably intertwined with the appellate 
issues decided therein).  The August 2007 supplemental 
statement of the case provided the veteran with the pertinent 
regulations and considered higher ratings for the neurologic 
disabilities.  The Board will now review the relevant 
evidence to see if a higher initial rating is warranted and 
it finds that there is no prejudice to veteran because such 
was considered in the August 2007 supplemental statement of 
the case.  See Bernard, 4 Vet. App. at 394 (noting that where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The veteran's lumbar radiculopathy of the bilateral lower 
extremities is evaluated under 38 C.F.R. § 4.124a, DC 8520.  
Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

A report of a VA neurological disorder examination, dated in 
March 2007, reflects that the veteran reported numbness and 
tingling, primarily to his left leg.  It was noted that the 
veteran had no current treatment for this condition.  Motor 
examination revealed normal strength, muscle tone, and muscle 
bulk.  The examination report reflects decreased sensation to 
monofilament of the bilateral lower extremities, decreased 
sensation to pinprick with the left lower extremity greater 
than the right, and abnormal vibratory sense.  An April 2007 
EMG report revealed an abnormal study indicating mild diffuse 
neuropathy.  

The evidence of record demonstrates that the veteran had 
complained of numbness and tingling in the bilateral lower 
extremities, and medical records have documented some loss of 
sensation in the bilateral lower extremities; however, there 
is no objective evidence of paralysis.  Further, upon 
physical examination in March 2007, the veteran had normal 
position sense and reflexes.  As previously noted, the 
veteran had normal strength, muscle tone, and muscle bulk 
upon motor examination.  The March 2007 VA examination report 
also reflects that this disability had no effect on the 
majority of the veteran's usual daily activities.  Based on 
the foregoing, the Board finds the veteran's lumbar 
radiculopathy of the bilateral lower extremities to be more 
nearly approximated by mild, incomplete paralysis.  

The Board notes that the April 2007 EMG report also discussed 
involvement of the peroneal and tibial nerves.  The 
appropriate diagnostic codes for these nerves also provide 
for, at most, a 10 percent rating for mild, incomplete 
paralysis.  For the same reasons discussed above regarding 
why an initial rating in excess of 10 percent was not 
warranted under Diagnostic Code 8520, the Board finds that 
these alternative diagnostic codes do not afford the veteran 
a higher rating for his service-connected neurologic 
disabilities of the bilateral lower extremities associated 
with his low back disability.  As such, the Board finds that 
disability ratings in excess of 10 percent for lumbar 
radiculopathy of the bilateral lower extremities are not 
warranted. 

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine does not 
provide a basis for a compensable evaluation prior to March 
19, 2005, an initial staged rating in excess of 10 percent, 
prior to April 12, 2007, or an initial staged rating in 
excess of 20 percent, from April 12, 2007.  Further, the 
objective competent evidence does not warrant initial ratings 
in excess of 10 percent for service-connected neurological 
manifestations (characterized as lumbar radiculopathy of the 
bilateral lower extremities) of the veteran's low back 
disability.  The Board also has considered whether the 
veteran's ratings for his service-connected low back 
disability should be further "staged."  The record, however, 
does not support assigning different percentage disability 
ratings during the relevant rating period on appeal (other 
than the staged ratings as described above).  Fenderson, 12 
Vet. App. at 125-26.  As the preponderance of the evidence is 
against the claims from April 12, 2007, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Finally, the evidence does not reflect that the low back 
disability or associated neurologic disabilities at issue 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).




ORDER

Prior to March 19, 2005, entitlement to an initial 
compensable evaluation for residuals of lumbosacral strain is 
denied.

From March 19, 2005 through April 11, 2007, a 10 percent 
initial staged evaluation for residuals of lumbosacral strain 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

From April 12, 2007, entitlement to an initial staged 
evaluation in excess of 20 percent for residuals of 
lumbosacral strain with degenerative disc disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar radiculopathy of the right lower extremity 
associated with service-connected low back disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar radiculopathy of the left lower extremity 
associated with service-connected low back disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


